Court of Appeals
of the State of Georgia

                                       ATLANTA,__________________
                                                 July 24, 2014

The Court of Appeals hereby passes the following order:

A14A2018. ROGER KING v. THE STATE.

        In 1991, Roger King pled guilty to sale of cocaine and other crimes. In 2014,
King filed a “Motion to Vacate Illegal Sentence and Void Judgment Under OCGA
§ 17-9-4.” In the motion, King argued that his convictions should be set aside
because the state produced no evidence of any cocaine at his guilty plea hearing. The
trial court dismissed the motion, and King appeals. We, however, lack jurisdiction.
        A direct appeal lies from an order denying or dismissing a motion to vacate a
void sentence only if the defendant raises a colorable claim that the sentence is, in
fact, void or illegal. See Harper v. State, 286 Ga. 216, n.1 (686 SE2d 786) (2009);
Burg v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). A sentence is void only
when the trial court imposes punishment that the law does not allow. See Jordan v.
State, 253 Ga. App. 510, 511 (1) (559 SE2d 528) (2002). Here, King does not assert
that the trial court imposed a sentence the law does not allow. Instead, he seeks to
challenge his underlying convictions. The Supreme Court has made clear, however,
that a motion seeking to challenge an allegedly invalid or void judgment of
conviction “is not one of the established procedures for challenging the validity of a
judgment in a criminal case.” Roberts v. State, 286 Ga. 532 (690 SE2d 150) (2010).
Because King is not authorized to collaterally attack his conviction in this manner,
his appeal is hereby DISMISSED. See id.; see also Harper, supra; Matherlee v. State,
303 Ga. App. 765 (694 SE2d 665) (2010).

                                       Court of Appeals of the State of Georgia
                                                                        07/24/2014
                                              Clerk’s Office, Atlanta,__________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.